Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter Delaney Booker, Jr., appeals the district court’s order denying his motion for a preliminary injunction. We have reviewed the record and find no reversible error. Accordingly, we deny the motion for injunctive relief and affirm for the reasons stated by the district court. Booker v. Engelke, No. 7:16-cv-00084-JLK-RSB (W.D. Va. Mar. 2, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this eourt and argument would not aid the decisional process.
AFFIRMED